DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “without through the heater support” (line 17) is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. USPG Pub. No.: US 2017/0371283 in view of Umeda et al. USPG Pub. No. US 2012/0243894 in view of Taki et al. USPG Pub. No.: US 2005/0254845 and in further view of Nakashima et al. USPG Pub. No.: US 2015/0338804.
Regarding Claim 1, Fujita teaches an image heating apparatus configured to heat an image formed on a recording material (figure 1A, 1), the image heating apparatus comprising: 
a film (4 and [0028]) formed a tubular shape and configured to rotate in contact with the recording material; 
a heater unit (2) configured to be in contact with an inner surface of the film, the heater unit including a heater (5), and a heater support (6) configured to support the heater in a longitudinal direction of the heater (seen in figure 2A); 

a pressing roller (figure 1A, 3) configured to be in contact with an outer surface of the film and to form a nip together with the heater unit through the film, the nip being for nipping and conveying the recording material (seen in figure 1A); 
a pressing spring (SP2) configured to press the heater toward the pressing roller through the heater support for forming the nip (as seen in figure 1A in which the pressing spring SP2 presses the heater toward the pressing roller through support 6); 
a pressing member (7) configured to press the heater toward the pressing roller without through the heater support (seen in figure 4); 
Fujita, while teaching a pressing force (figure 2A, BF) where there would be a pressing force adjustment mechanism, does not explicitly teach a pressing force adjustment mechanism configured to adjust the pressing force by the pressing spring; and a control portion configured to control the pressing force adjustment mechanism. However Umeda teaches a pressing force adjustment mechanism (figure 7, elements 61, 63, 64, 65, and 66) configured to adjust the pressing force by the pressing spring; and a control portion configured to control the pressing force adjustment mechanism (figure 2, 103 and described in [0082] in which a motor is controlled to adjust cam 65).  It would have been obvious to one of ordinary skill in the art at the time of filing to have a modified Fujita with a pressing force adjustment mechanism, as seen in Umeda, in order to prevent deformation of the film (see Umeda [0005]).
Fujita, in view of Umeda above, is silent in explicitly teaching wherein the control portion causes the pressing force adjustment mechanism to adjust the pressing force based on the temperature detected by the temperature detection member.  However, Taki teaches a control portion (discussed in [0016] and the control algorithm seen in figure 6) causes the pressing force adjustment mechanism (the cam 64 driven by M2) to adjust the pressing force based on the temperature detected by the 
Fujita, in view of Umeda and Taki above, is silent in explicitly teaching wherein the heater is fixed to the heater support with an adhesive. However, Nakashima teaches wherein the heater is fixed to the heater support with an adhesive (see [0041]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have bonded the heater and the support member of Fujita with an adhesive, as seen in Nakashima, in order to fix the heater to the supporting member, which is in some cases required (see Nakashima [0005] and [0041]). 
Regarding Claim 2, Fujita, as applied above, teaches the image heating apparatus according to claim 1, wherein the pressing member is a part of the temperature detection member (seen in figure 3A).
Regarding Claim 3, Fujita, as applied above, teaches the image heating apparatus according to claim 1, further comprising a safety element (TS and see [0028] which describes this thermal switch as a protection element) configured to prevent the heater from excessively increasing in temperature, wherein the pressing member is a part of the safety element (see [0036]-[0037]).
Regarding Claim 4, Fujita, as applied above, teaches the image heating apparatus according to claim 1, wherein the pressing member is a contact member configured to supply electric power to the heater (see figure 1A and 3A).
Regarding Claim 6, Fujita, as applied above, teaches the image heating apparatus according to claim 1, further comprising: a power source switching member configured to switch the start and stop of the image heating apparatus (see figure 4), wherein in a case that the power source switching member deactivates the image heating apparatus and the temperature detected by the temperature detection member is below a predetermined threshold, the control portion causes the pressing force adjustment mechanism to release or reduce the pressing force (seen in figure 4, in which the switch TS flips off at a threshold temperature).
Regarding Claim 13, Fujita teaches an image forming apparatus comprising: an image forming portion configured to form an image on a recording material [0033]; and a fixing portion configured to fixe an image formed on a recording material (seen in figure 1A), wherein the fixing portion is the image heating apparatus according to claim 1. 
Allowable Subject Matter
Claims 5 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE Claim 5, the prior art of record does not disclose or suggest “the temperature detected by the temperature detection member is below a predetermined threshold, the control portion causes the pressing force adjustment mechanism to release or reduce the pressing force,” in combination with the other claim limitations.  Claims 8-12 depend from base Claim 5, and therefore these claims are also allowed.  
RE Claim 7, the prior art of record does not disclose or suggest “and temperature detected by the temperature detection member is below a predetermined threshold, the control portion causes the pressing force adjustment mechanism to release or reduce the pressing force,” in combination with the other claim limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852